Citation Nr: 0326052	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




REMAND

The regional office (RO) has indicated that the appellant had 
active military service from February 1957 to February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) RO in Jackson, 
Mississippi.

The appellant's service medical records are unavailable and 
presumed destroyed in a fire that occurred at the National 
Personnel Records Center in 1973.  There is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The appellant submitted a letter from Bryan McCraw, M.D., 
which indicated that he had treated the appellant since 1987 
for hypertension, and it was noted at that time that the 
appellant had been treated for hypertension for a number of 
years.  The appellant has stated that the physician he saw 
previously (Dr. James McLain) is deceased, and those records 
are unavailable.  It is possible Dr. McCraw's treatment 
records contain statements made by the appellant in 1987 as 
to the history of his hypertension, and those statements may 
confirm his current account.  It light of the lack of any 
other medical evidence in this case, Dr. McCraw's treatment 
records are essential to a fair adjudication of the claim.  
The Board notes the appellant provided a release authorizing 
VA to request these records with his original claim in 1999, 
but the records were not requested at that time.

In reviewing the file, the Board also notes that the RO 
advised the appellant on numerous occasions, via letters and 
other documents, of the evidence needed to substantiate this 
claim.  In particular, attention is drawn to the May 2002 
supplemental statement of the case (SSOC) suggesting 
alternate types of evidence the appellant might want to 
submit and requesting information as to specifics regarding 
any in-service treatment he received so that a search of 
alternate records can be made.  He was also asked in November 
2001 to complete forms authorizing VA to request records from 
every physician who had treated him since service.  A letter 
provided to him in April 2001 pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), also told him what was needed to 
substantiate this claim, what he needed to do, and what VA 
would do for him.

For the most part, the appellant either failed to respond or 
indicated that he had nothing further to submit.  (He 
submitted two lay statements in January 2002.)  The Board 
takes this opportunity to remind the appellant that it is 
ultimately his responsibility to submit evidence 
substantiating his claim and that his cooperation in VA's 
efforts to assist him is critical.  The action directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  While this case is in remand 
status, the appellant will have additional time to submit 
information and evidence in support of his claim, and he is 
advised that he should do so.

Accordingly, this case is remanded for the following:
1.  Ask the appellant to complete a 
release form authorizing VA to request 
his treatment records from Dr. McCraw.  
If he does so, these medical records 
should then be requested, and the request 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
If any records are not obtained, inform 
the appellant of this fact, including 
what efforts were made to obtain the 
records.  Allow an appropriate period of 
time within which to respond.  The 
appellant should also be asked to specify 
the dates and places of treatment for 
hypertension during his period of 
military service, to the extent possible.  
If any such information is provided, the 
RO should again seek for records from the 
service department that might confirm 
such treatment or diagnosis.  

2.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or he has been allowed an 
appropriate period to respond, the RO 
should readjudicate the claim.  If any 
such action does not resolve it, issue 
the appellant and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until further notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

